Citation Nr: 0614037	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right eye disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2001 rating decision denied the veteran's claim 
on the basis that new and material evidence had not been 
presented to reopen the claim that had previously been denied 
by January 1948 rating decision.  In an October 2004 
decision, the Board denied the veteran's application to 
reopen his claim for service connection for a left eye 
disorder.  However, the Board pointed out that the 1948 
rating decision did not specifically address the issue of a 
right eye disorder and that, therefore, the RO must consider 
the claim concerning the veteran's right eye on a de novo 
basis.  The Board's October 2004 remand of the right eye 
issue also directed the RO to notify the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) as they pertain to an initial claim for service 
connection for a right eye disorder.  The notification and 
readjudication having been completed, the case is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that any right eye 
disorder other than refractive error was present during 
service.  

2.  The medical evidence does not show that the veteran 
currently has any right eye disorder, other than refractive 
error, that is attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of April 2001 and December 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through December 2002 and private 
treatment records through November 2002 have been obtained.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2001 after sending the veteran a VCAA 
letter.  But bear in mind the Board remanded this case to the 
RO in October 2004, partly to ensure compliance with the 
VCAA, and after sending the veteran the December 2004 VCAA 
letter to comply with the Board's remand directive, the RO 
readjudicated his claim in the December 2005.  Consequently, 
the Board finds that there is no error in the timing of the 
VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
However, he was not provided notice of the type of evidence 
necessary to establish a rating for the disability or an 
effective date if this benefit is granted.  Nevertheless, in 
light of the Board's action herein to deny the veteran's 
claim, the questions as to the proper rating and to an 
effective date are moot.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

However, the regulations also state that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

The veteran's service medical records contain several 
notations of decreased vision in both eyes and indicate that 
he wore glasses that corrected his right eye vision to 20/20.  
But no diagnosis was listed.  

The report of a VA compensation eye examination in February 
1975 lists a diagnosis of "error of refraction."  

A February 1984 VA clinic record notes that the veteran was 
"legally blind," although the report appears to pertain 
only to the veteran's left eye.  Pursuant to a comprehensive 
eye evaluation in August 1997 and a follow-up in April 1998, 
the examiners' diagnoses included refractive error with 
presbyopia in both eyes, as well as "dot" hemorrhages in 
the right eye and mild cataracts.  An October 2000 
examination noted slightly decreased visual acuity in the 
right eye, as well as cataracts.  

Significantly in this case, there is no evidence that any 
examiner, including those in service, has considered the 
decreased vision in the veteran's right eye during service to 
be due to any disorder other than refractive error.  Although 
examiners have also noted presbyopia and a cataract in the 
right eye, those disorders were not reported until more than 
40 years after the veteran's separation from service and 
there is no evidence that those disorders are in any way due 
to service.  However, the regulations are explicit that 
refractive error is not a disease or injury within the 
meaning of the law and, therefore, that disorder cannot be 
service-connected.  

The veteran has argued that his right eye disorder should be 
service-connected because it was "aggravated" by service, 
in light of the fact that the service records show that his 
right eye vision decreased during service.  See 38 C.F.R. 
§ 3.306 (2005).  

That argument, however, is misplaced.  First, although the 
veteran claims that he had some decreased vision in his right 
eye prior to service, the Board need not address that 
question, inasmuch as the only right eye disorder noted in 
service was refractive error.  Since service connection 
cannot be granted for refractive error, any increase in 
severity of that specific disorder during service is 
irrelevant.  Mere decrease in visual acuity during service is 
not enough.  

However, while service connection might be warranted if the 
evidence showed that the veteran sustained an injury or other 
disease that affected his right eye during service - over 
and above any decreased vision due to simple refractive error 
- there is no evidence of such a disease or injury, and the 
veteran himself has not claimed that he sustained such an 
injury or disease.  

Accordingly, the Board finds that the only right eye disorder 
that was present during service or that can otherwise be 
attributed to service is refractive error.  The Board 
concludes, therefore, that the criteria for service 
connection for a right eye disorder are not met.  38 C.F.R. 
§ 3.303(c).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for a right eye disorder is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


